Appeal from a decision of the Workmen’s Compensation Board, filed March 1, 1976, as amended by a supplemental decision filed October 8, 1976 which held that the claimant’s injuries arose out of and in the course of the employment. The claimant was a migrant worker brought here from Puerto Rico pursuant to a contract to work on the employer’s nursery premises. The contract expressly required the employer to provide housing and the claimant was injured when he fell down some stairs in such housing on his day off. The appellants contend that, as a matter of law, the residence was not covered employment. However, Matter of Galvez v Gold Coast Enterprises, (23 AD2d 600) held that where an employee receives his room as part of wages, his residence at the place provided by the employer *980is required and is covered. In this case there can be no doubt that the provision of a residence was a part of the consideration supporting the claimant’s obligation to work. (See, also, Matter of Broman v A. Brassard, Inc., 35 AD2d 142, which distinguishes cases where the residency is a mere convenience to the employee.) Decision affirmed, with costs to the Workmen’s Compensation Board. Koreman, P. J., Greenblott, Sweeney, Mahoney and Herlihy, JJ., concur.